DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 19 January 2022.  Claims 1-6 are currently under consideration.  The Office acknowledges the amendments to claims 4-6.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

	The first paragraph of the specification has been amended to indicate that the parent application has issued as U.S. Patent No. 10,413,751 (instead of 10,413,761 as amended by Applicant in the response, which was a typographical error).

Terminal Disclaimer
The terminal disclaimer filed on 19 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,413,751 and 11,033,758 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6 are allowed, as the claim objections and double patenting rejections have been overcome, for the reasons presented in the previous Office action – namely, that none of the prior art of record teaches or reasonably suggests such magnetic shielding for a dosimetry system, in combination with a particle beam therapy system, that can obtain MRI data during delivery of radiation therapy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THADDEUS B COX/Primary Examiner, Art Unit 3791